DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-12, 16-20) in the reply filed on 1/31/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “machine (1000)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, “1000” appears to be a flow diagram, not a machine per se.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1210” has been used to designate both “an absorbent structure” (page 14, line 14) and “supply unit” (page 15, line 5); character “1220” has been used to designate both “a topsheet” (page 14, line 14) and “supply unit” (page 15, line 5); character “1230” has been used to designate both “a backsheet” (page 14, lines 14-15) and “supply unit” (page 15, line 5); character “1300” has been used to designate both “a wing material” (page 14, line 15) and “supply unit” (page 15, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in FIG. 13 reference characters "1210" and "210" have both been used to designate “an absorbent structure”; characters "1220" and "220" have both been used to designate “a topsheet”; characters "1230" and "230" have both been used to designate “a backsheet”; characters "1300" and "300" have both been used to designate “a wing material”. Between FIGS. 13 and 3B, characters "1310" and "350" have both been used to designate “a tear open section”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1010 (page 14, line 5) alongside "MD" and "CD" (page 14, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the meaning and understandings of FIG. 13 are very convoluted and confusing to understand. The specification (page 14) seems to allude that FIG. 14 is a machine of some kind (seemingly without specificity save for several constituent parts such as spools or rolls. However, the drawing is presented as flow charts with redundant or confusing attribution placed to the reference characters (see objections above). Where there is no MD or CD direction availed to understand the particulars of the machine and more so to understand the stipulations of claim 16 that references an MD and CD direction. Furthermore, the wings if the ‘flowchart’ is to be understood as a process, it is unclear why the wings (300) enter a confecting unit (1310) and come out the presumably same wings 300 (possessing the same reference character and therefore should be understood as the first introduced wings of (300) {prior entering 1310}). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. “The present invention”) and speculative uses (e.g. “e.g. for protecting an underlying support from soiling”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “which my comprise” should read as “which may comprise” (page 14; line 26).
Appropriate correction is required.
Claim Objections
Claims 1, 4, 9, and 20 are objected to because of the following informalities: 
Regarding claims 1 and 9, "1st” and “2nd” (wings/wing side margins/wing side margin region) of claims 1 and 9 should read as “first” and “second” as numbers should be either in parenthesis or referencing an antecedent claim.
Regarding claim 4, "said connecting is executed as line(s), dots, or regions" should read as "said connecting is executed as at least one line[[(s)]], dots or regions" particularly in light of applicant using parenthesis for reference characters throughout the claims. 
Regarding claim 20, “essentially made from hydrophobic nonwoven” should read as “essentially made from a hydrophobic nonwoven material”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “is adapted to be transformed from a manufacturing configuration” and “wing side margin (328) are connected to each other along a tear-open section (350) extending essentially parallel to said longitudinal centerline (104), into a use configuration” are recited. There is confusion as to whether the limitation is directed to an apparatus or a method of use. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05p is relevant). As it becomes unclear whether the claim is infringed upon the structures being present (the immediate physical state of being connected/connectable together in the use configuration); or requiring the active step of connecting together (but if such physical features are otherwise present but not used to facilitate such step the invention is not infringed upon). In light of applicant’s preamble “An absorbent bed mat” the invention is construed as an apparatus and the limitations are similarly construed as intended use in light of the ‘adapted to’ language. An element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Regarding claims, 2, 8, and 11, the limitation “preferably” is recited in particular to narrowing a broader stipulation (e.g. “a zone of weakness”/”a fold fixation”/”liquid impermeable but air permeable materials”) alongside a ‘preferably’ narrower stipulation (e.g. “a straight or curved perforation line”/”an adhesive dot or line”/”hydrophobic nonwoven”). Use of a narrow claim that falls within the scope of a broader claim in the same claim is analogous to a narrow numerical range that falls within a broader range in the same claim (MPEP 2173.05(c) is relevant). Where such “may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made….Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius” (MPEP 2173.05(c).I). 
The use of “preferably” is determined by Examiner to bring confusion to the scope of the invention, particularly in light of the fact that applicant appears to claim similar limitations that lack the ‘preferable’ narrower stipulation (such as claim 17 in comparison to claim 2; claims 18/19 in comparison to claim 8; and claim 20 in comparison to claim 11). If examiner were to read claim 2 as necessitating a straight or curved perforation line, claim 17 would be a duplicate claim and would necessitate cancellation. Similarly if Examiner were to read claim 8 as necessitating an adhesive dot or line, claim 19 would be a duplicate claim and would necessitate cancellation, while inversely if Examiner were to read claim 8 as NOT necessitating an adhesive dot or line, claim 18 would be a duplicate claim and would necessitate cancellation. Similarly, if Examiner were to read claim 11 as necessitating hydrophobic nonwoven, claim 20 would be a duplicate claim and would necessitate cancellation.
Therefore, for the purposes of examination, claims 2 and 11, the limitations “preferably” (alongside the respective narrower stipulation) are construed as cancelled such as to not duplicate claims 17 and 20 respectively. While it is considered that claim 8 is construed as cancelled entirely as both alternates (without an adhesive dot or line AND with an adhesive dot or line) are recited in claims 18 and 19 respectively. Claim 8 is construed as cancelled such as to not duplicate either claim 18 or 19 under either possibility of ‘preferably’. However, it should be understood, that the rejection of claims 18 or 19 would similarly necessitate rejection of claim 8 as being of essentially the same claimed subject matter. Claim 8 is respectfully considered the easiest course of correction as claims 18 and 19 already state either instance in definite terms, to otherwise cancel claims 18 or 19 would still necessitate amending claim 8 to remove the ‘preferably’ indefinite language.
Regarding claim 16, the limitation “in MD, CD, and thickness direction” is recited. There is confusion as to what an “MD” and a “CD” direction are as such does not seem to have been adequately taught in the disclosure. Where FIG. 13 does not illustrate a machine (1000) (see Drawing objections above), but merely a flowchart divorced of spatial understanding and/or coordinate system. Furthermore, “CD” and “MD” directions have not been previously disclosed and present antecedent basis issues as “a CD direction” and “an MD direction” has not been previously recited. Examiner cannot determine what an “MD” or “CD”  direction is, however, Examiner is of the assumption such directions are perhaps the length and width directions which have been appropriately disclosed in an antecedent claim. For the purposes of examination, “MD direction” is construed as the previously claimed “length direction” (claim 1) and “CD direction” is construed as the previously claimed “width” direction.
Regarding claim 19, the limitation “as fold fixation (305)” is recited. There is a potential lack of antecedent basis for simply “fold fixation” as “a fold fixation” has not been previously disclosed. For the purposes of examination, “as fold fixation (305)” is construed to read as “as a fold fixation (305)”
Regarding claims 2-12, and 16-20 the limitation “An absorbent mat” is recited for every preamble. Notably, there is confusion as to whether “an absorbent mat” is the same absorbent mat of claim 1, or a separate mat. It is conventional to introduce new limitations by “a/an” and to recite/revisit/reference previously introduced limitations by “the” or “said”. For the purposes of examination, “An absorbent mat” is construed to read as “The absorbent mat” or “Said absorbent mat”.
Claims 3-7, 10, 12, 17-18, and 20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. pre-AIA  Second Paragraph as being dependent on a rejected antecedent claim (claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Miralles et al. (U.S. Pub. No. 20150374568); hereafter "M1".
Regarding claim 1, M1 discloses (FIGS. 1-3 and 9-10 and 13) an absorbent mat (as illustrated in FIGS. 1-3 and 9-10) for being positioned on a support (30/31; FIG. 3) for a person as a user ([0001]: “beneath an incontinent person”), 
said absorbent mat exhibiting in Cartesian coordinates
a longitudinal or length (x-) direction (As illustrated in FIGS. 3), 
a width (y-) direction (As illustrated in FIGS. 3), 
a thickness (z-) direction perpendicular thereto (As illustrated in FIGS. 3){;} 
a longitudinally extending center line (L; FIG. 1); said absorbent mat comprising an absorbent composite (11; FIG. 1) comprising 
(i) an absorbent structure (60; FIG. 1) 
exhibiting a length, width, and thickness direction aligned with the length, width and thickness direction of said absorbent mat (as eminently illustrated in FIGS. 1-3 and 9-10), 
and having a thickness extension (as illustrated in FIG. 2)) substantially smaller than its length and width extension (where the thickness of the absorbent structure is substantially smaller than its length and width extensions or as otherwise understood dimensions); 
and a first surface (correspondent to planar surfaces of 60 adjacent 14; FIG. 2) adapted to be oriented towards a user during use, and a second, opposite surface (correspondent to planar surfaces of 60 adjacent 15; FIG. 2); 
(ii) a liquid permeable topsheet (14; FIG. 2; [0078]: “liquid permeable topsheet”) positioned on said first surface of said absorbent structure (as illustrated in FIG. 2); 
(iii) a liquid impermeable backsheet (15; FIG. 2; [0078: “liquid impermeable backsheet”) positioned on said second surface of said absorbent structure z- directionally opposite of said topsheet (as illustrated in FIG. 2); 
and said absorbent composite exhibiting a first (between 12 and 14; FIG. 2) and a second (between 13 and 14; FIG. 2) longitudinally extending lateral side margin region positioned oppositely of said longitudinally extending center line of said absorbent mat (as illustrated in FIGS. 1 and 2 or as otherwise illustrated in FIG. 13), 
said absorbent mat  further comprising a 1St wing (left 40; FIGS. 2 and 10) and a 2nd wing (right 40; FIGS. 2 and 10) 
said 1St wing exhibiting a first 1St wing side margin region (about right side of leftmost 41; FIG. 2/10) in an at least partly overlapping positioning with said first longitudinally extending lateral side margin region of said absorbent composite (as illustrated in FIGS. 2 and 10), and a longitudinally extending second 1St wing side margin (about left side of leftmost 41; FIGS. 2/10) outside of said first 1St wing side margin region (as illustrated in FIGS. 2/10), 
and said 1st wing (left 41; FIGS. 2/10) being connected by a connection (left 42/45; FIGS. 2/10)  in said first 1St wing side margin region (as illustrated in FIGS. 2/10 and 13) to said longitudinally extending first lateral side margin region (as illustrated in FIGS. 2/10 and 13) of said absorbent composite, 
said 2nd wing (right 40; FIGS. 2/10) exhibiting a first 2nd wing side margin region (about left side of rightmost 41; FIG. 2/10) in an at least partly overlapping positioning with said second longitudinally extending lateral side margin region of said absorbent composite (as illustrated in FIGS. 2 and 10), and a longitudinally extending second 2nd wing side margin (about right side of rightmost 41; FIGS. 2/10) outside of said first 2nd wing side margin region (as illustrated in FIGS. 2/10), 
and being connected by a connection (right 42/45; FIGS. 2/10) in said first 2nd wing side margin region (as illustrated in FIGS. 2/10 and 13) to said longitudinally extending second lateral side margin region (as illustrated in FIGS. 2/10 and 13) of said absorbent composite, 
wherein said absorbent mat is adapted to be transformed from a manufacturing configuration wherein at least a portion of said 1St and said 2nd wing (left and right 40 respectively; FIG. 2 and 10) extends y-directionally from said first and second side margin regions (as illustrated in FIGS. 2/10 and 13) towards said longitudinally extending centerline (as illustrated in FIG. 10) of said absorbent mat, respectively, and wherein said second 1St wing side margin and said second 2nd wing side margin are connected to each other along a tear-open section (44/44’; FIG. 10) extending essentially parallel to said longitudinal centerline (as illustrated between FIGS. 1, 2, and 10), into a use configuration (as illustrated in FIG. 3), wherein said 1St and said 2nd wings are connected to each other along said tear- open section (44/44’; FIG. 10) and at least portions of said second 1St wing side margin and said second 2nd wing side margin are positioned 
(a) on the backsheet (as illustrated in FIGS. 10 and 13) side of said absorbent composite, or 
(b) laterally outwardly of said first and second longitudinally extending lateral side margin regions, respectively (as illustrated in FIGS. 2/10 and 13).
It is considered that the limitation “adapted to be transformed from a manufacturing configuration…. Into a use configuration” does not carry patentable weight. An element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Regarding claim 2, M1 discloses (FIGS. 10) the absorbent mat according to claim 1, wherein said tear-open section is a zone of weakness, extending generally in the length direction (as illustrated in FIG. 10 with a zone of weakness forming a connection/separation point about 44/44’). Where the limitation “more preferably a straight or curved perforation line” is construed as cancelled as set forth in the 112b section above. It is considered for the purposes of examination, that if the subject matter of claim 2 was made definite and retained (e.g. merely removing ‘preferably’), claim 17 would meet the limitations of the claimed subject matter and would share an identical rationale thereof.
Regarding claim 3, M1 discloses the absorbent mat according to claim 1, wherein said connecting of said wings to said absorbent composite is selected from the group consisting of adhesive, heat-, or ultrasonic bonding ([0042]: “adhesives, heat/pressure sealing, ultrasonic bonding, or any other means or methods as are known in the art”; where [0052] identifies “fasteners” and [0064] clarifies “One or more fasteners (42, 45) may be mechanical or chemical fasteners”; where adhesives, heat sealing and ultrasonic bonding are such known mechanical or chemical fasteners).
Regarding claim 4, M1 discloses (FIGS. 11 and 14D-14D) the absorbent mat according to claim 3, wherein said connecting is executed as line(s), dots, or regions ([0076]: “The one or more fasteners 42 may be continuous or discontinuous stripes”; FIGS. 11 and 14D-14D).
Regarding claim 5, M1 discloses (FIGS. 2/10) the absorbent mat according to claim 1, wherein said absorbent composite (200) is pre-formed (as illustrated in FIG. 2/10).
Regarding claim 6, M1 discloses (FIGS. 10) the absorbent mat according to claim 1, wherein in said manufacturing configuration said tear-open section of said wings is positioned on the topsheet side of the absorbent composite. As illustrated in FIG. 10, the wings are able of flexing and are able of flexing to the top surface and connecting to one another such that the tear-open section of the wings is positioned on the topside of the absorbent composite. Where it is considered that such limitation is drawn from the invention being ‘adapted to transform from a manufactured configuration’ and carries similar stipulation that only the ability to so perform is required.
Regarding claim 7, M1 discloses (FIGS. 10) the absorbent mat according to claim 1, wherein in said manufacturing configuration said tear-open section of said wings is positioned on the backsheet side of said absorbent composite (As illustrated with 44/44’ in FIG. 10).
Regarding claim 9, M1 discloses (FIGS. 2 and 10) the absorbent mat according to claim 1, wherein said wings are connected to said absorbent composite in said longitudinally extending first 1St wing side margin region and said first 2nd wing side margin region to the topsheet of said absorbent composite (as illustrated in FIGS. 2 and 10).
Regarding claim 10, M1 discloses (FIGS. 2-3, and 10) the absorbent mat according to claim 9, such that said wings are adapted to form a side seal wrapping of said absorbent composite in the use configuration (As illustrated in FIGS. 3 and understood through FIGS. 2 and 10).
Regarding claim 11, M1 discloses the absorbent mat according to claim 1, wherein said wings are essentially made from liquid impermeable but air permeable materials, preferably hydrophobic nonwoven ([0051]: “the one or more wings 40 may be formed from a textile material having water penetration resistance, but still providing good heat transfer characteristics and launderability… made of a breathable material in order to prevent the person laid down on the bed pad sweating”).
Regarding claim 12, M1 discloses (FIGS. 3) the absorbent mat according to claim 1, wherein said support is a mattress (as illustrated in FIG. 3).
Regarding claim 16, M1 discloses (FIGS. 1-3 and 9-10) the absorbent mat according to claim 1, whereby said topsheet and said backsheet are enveloping said absorbent structure in {the length}, {width}, and thickness direction (FIGS. 1-3 and 9-10). With MD construed as “length” and CD construed as “width” as set forth in the 112b section above.
Regarding claim 20, M1 discloses the absorbent mat according to claim 1, wherein said wings are essentially made from hydrophobic nonwoven ([0051]: “The one or more wings 40 may be made of a nonwoven web…the one or more wings 40 may be formed from a textile material having water penetration resistance, but still providing good heat transfer characteristics and launderability… made of a breathable material in order to prevent the person laid down on the bed pad sweating”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 (and respectively claim 8) is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of Kifferstein (U.S. Pat. No. 4253701) hereafter “K1”.
Regarding claim 18, M1 discloses the absorbent mat according to claim 1.
However, M1 does not explicitly disclose wherein the wings are zig-zag or leporello folded and comprise fold fixation for such folds.
Regardless, K1 teaches (FIGS. 3) a wing (10; FIG. 3) for a textile support application wherein the wings are zig-zag or leporello folded (as illustrated in FIG. 3) and comprise an adhesive dot or line as fold fixation for such folds ([col. 3, lines 3-7]: “A light adhesive, such as a weak rubber cement or the like, may be used, as shown at 28, to hold the scroll or roll 26 in position until it is desired to unroll it to cover the front surface of the seat back 18 by pulling on the free flap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the leporello folding and fold fixation in the form of an adhesive dot or line as K1 teaches into the flaps and body of M1. Where the results would have been predictable as both M1 and K1 are concerned with textile support deployable coverings. Where furthermore, K1 teaches [col. 3, lines 3-7] that the fold fixation holds the wing in position until it is desired to unroll it to cover the support surface by merely pulling. Whereby the invention will be more compactly transported until necessitating use and prolonging its longevity by preventing loose wings from moving about and undergoing wear/fatigue.
Regarding claim 19, M1 in view of K1 discloses (K1: FIGS. 3) the absorbent mat according to claim 1 (as set forth in claim 18 prior), wherein the wings are zig-zag or leporello folded and comprise an adhesive dot or line as fold fixation for such folds (as set forth in claim 18 prior, deferring to K1: [col. 3, lines 3-7]).
It is considered for the purposes of examination and to address all pending claims of applicant’s invention, that the rationale of claim 18 (or 19) would identically address the subject matter of construed-cancelled claim 8 if put into a more definite form as to remove the ‘preferably’ language that renders claim 8 indefinite, while either presence of ‘an adhesive dot or line’ would render claim 8 a duplicate of claim 19, while omission of ‘an adhesive dot or line’ would render claim 8 a duplicate of claim 18.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of Calucci et al. (U.S. Pub. No. 20020141898); hereafter “C1”.
Regarding claim 17, M1 discloses (FIG. 3 and 10) the absorbent mat according to claim 1, wherein said tear-open section is a zone of weakness (along 44/44’; FIG. 10), extending generally in the length direction (as conveyed through FIGS. 3 and 10).
However, M1 does not explicitly disclose wherein the tear-open section is a straight or curved perforation line.
Regardless, C1 teaches (FIG. 1; [0017]) an absorbent mat (as illustrated in FIG. 1) that has tear-open zones ([0017]: “These bonding areas might be provided with any separation means indicating to the user where to cut/size …This can be in the form of visually recognizable lines/signs to be cut by the user with the help of scissors or by means allowing cuttability by applying simply forces thereto, like tear-off systems, typically pre-perforated lines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the perforated lines proximate the bonding areas as taught by C1 [0017] into the tear open portions of M1 (as illustrated in FIG. 10). Where the results would have been predictable as both M1 and C1 are concerned with absorbent pads. Where advantageously, the inclusion of a perforated line as C1 teaches [0017] would permit the user to allow cuttability by applying simple forces thereto and adjusting the size of the tear-off section/wings of M1, thereby accommodating a larger selection of supports and configurations and improving overall usability to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bedding pads, sheets, couplings means, tear-open configurations, manufacturing and use configurations and composition and materials of such pads and sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2022